343 F.3d 950
UNITED STATES of America, Appellee,v.Charles Thomas SELL, Appellant.
No. 01-1862.
United States Court of Appeals, Eighth Circuit.
September 2, 2003.

1
Appeal from the United States District Court for the Eastern District of Missouri.


2
Dorothy Lear McMurtry, Howard J. Marcus, Asst. U.S. Attorney, U.S. Attorney's Office, St. Louis, MO, for Plaintiff-Appellee.


3
Barry A. Short, Lewis & Rice, St. Louis, MO, Lee Lawless, Federal Public Defender's Office, St. Louis, MO, Charles Thomas Sell, U.S. Medical Center for Federal Prisoners, Springfield, MO, for Defendant-Appellant.


4
Karen B. Tripp, Houston, TX, Richard Glen Boire, Center for Cognitive Liberty & Ethics, Davis, CA, Andrew L. Schlafly, AAPS General Counsel, Far Hills, NJ, Denise D. Lieberman, ACLU of Eastern Missouri, St. Louis, MO, Peter A. Joy, St. Louis, MO, Grant J. Shostak, Moline & Shostak, St. Louis, MO, for Amici on behalf of Appellant.

JUDGMENT

5
In accordance with the judgment of the Supreme Court of the United States, this court's opinion and judgment of March 7, 2002, are vacated. It is further ordered that the order of the district court is vacated and the case is remanded for further proceedings consistent with the opinion of the Supreme Court.


6
Mandate shall issue forthwith. (5361-010199)